Citation Nr: 1529673	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  07-33 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to a service connected right hip disability.  



REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The Veteran served on active duty from January 2003 to May 2003. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The case is now under the jurisdiction of the St. Paul, Minnesota RO.    

In March 2009, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran a hearing before a member of the Board.  The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in May 2011, and a transcript of this hearing is of record.  In December 2011, the Board again remanded the matter for further development.  This remand addressed three issues: service connection for left knee disability, service connection for headaches and entitlement to compensation under 38 U.S.C.A. § 1151 for a right knee disability.  

In an April 2014 decision, the RO granted service connection for headaches.  Consequently, this issue is no longer on appeal before the Board.  Also, pursuant to the December 2011 remand, the RO issued a June 2014 statement of the case (SOC) concerning the claim for compensation under 38 U.S.C.A. § 1151 for a right knee disability.  The Veteran did not perfect an appeal to the Board by filing a substantive appeal (Form 9) in response to this SOC.  38 C.F.R. §§ 20.202, 20.302.  Accordingly, the claim for compensation under 38 U.S.C.A. § 1151 for a right knee disability is also not on appeal before the Board.   


FINDING OF FACT

The Veteran's current left knee disability is reasonably shown to have been caused by the Veteran's left leg giving way in August 2005; the giving way occurred because she was favoring this leg due to her service-connected right hip disability.  

CONCLUSION OF LAW

The criteria for service connection for a left knee disability as secondary to the Veteran's service-connected right hip disability have been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for trochanteric bursitis, status post right hip femoral neck fracture was granted by an August 17, 2005 rating decision.  A 10 percent rating was assigned effective December 17, 2004.  On August 20, 2005, the Veteran suffered a lateral patellar dislocation of her left knee that spontaneously reduced.  In turn, this caused a lateral femoral condyle fracture along with a torn meniscus.  The
Veteran has reported that the injury was caused by her left leg giving out, resulting in her falling to the ground.  She has also reported that extra stress on the leg due to her compensating for her right hip disability was the reason that the leg gave out.  

The Board does not find any basis in the record for finding the Veteran's report of how her injury occurred not credible.  It is also plausible that the Veteran could have been favoring her left leg as a result of her right hip disability, thus resulting on extra stress being placed on the left knee and contributing to the knee giving way.  Consequently, resolving reasonable doubt in the Veteran's favor, she has established that her left knee injury/disability resulted from the stress of her favoring her left leg due to her service-connected right hip disability.  

The Board notes that a July 2006 VA examiner commented that there is no good scientific evidence that would indicate that the Veteran's stress fractures in the right hip would cause excess stress to the knee or result in injury to the meniscus.  However, in making this finding, it does not appear that the examiner meaningfully considered the Veteran's specific report of her knee giving way because she was favoring her left leg as a result of the her underlying right hip disability.  Given this lack of meaningful consideration and given that the Veteran has firsthand knowledge of her injury, the Board finds her affirmative account more probative than the VA examiner's opinion.  Accordingly, service connection for the left knee disability as secondary to the service connected right hip disability is warranted.  38 C.F.R. §§ 3.102, 3.303, 3.310. 

ORDER

Service connection for a left knee disability as secondary to a service connected right hip disability is granted.    



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


